Citation Nr: 0126916	
Decision Date: 11/30/01    Archive Date: 12/03/01

DOCKET NO.  97-15 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991) for additional 
disability characterized as complete loss of right eye vision 
due to surgeries at a Department of Veterans Affairs medical 
facility on June 5 and 20, 1989.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and a friend



ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active military duty from October 1942 
to December 1945.  This case comes before the Board of 
Veterans' Appeals (hereinafter Board) on appeal from a rating 
decision dated in April 1996, from the Department of Veterans 
Affairs (hereinafter VA) Regional Office in Columbia, South 
Carolina (hereinafter RO).


FINDINGS OF FACT

1.  The veteran does not have an additional disorder of the 
right eye as a result of his June 1989 surgeries in a VA 
facility.

2.  The veteran's preexisting right eye disability did not 
increase in severity as a result of his June 1989 surgeries 
in a VA facility.


CONCLUSION OF LAW

The criteria to establish entitlement to compensation under 
38 U.S.C.A. § 1151, for additional disability characterized 
as complete loss of vision of the right eye due to surgeries 
a VA medical facility in June 1989 have not been met.  38 
U.S.C.A. § 1151 (West 1991), 38 C.F.R. §§ 3.358, 3.800 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran was initially diagnosed with Grave's disease in 
1975.  Records from the National Institutes of Health 
indicate that in 1977, he experienced worsening 
ophthalmopathy and optic neuritis.  He was treated with oral 
steroids, without improvement.  

In January 1979, a decrease in visual acuity required 
emergent bilateral orbital decompressions, with an 
improvement in his vision.  Thereafter, he received radiation 
to each orbit and cytapheresis.  During the course of 
cytapheresis, there was the suggestion of improvement in 
visual acuity from counting fingers at four feet to 20/400 in 
the right eye.  Nevertheless, in February 1980, visual acuity 
was counting fingers at four feet.  In 1981, it was noted 
that he was treated with lymphapheresis and oral steroids, 
without effect on improving his vision.  

Bilateral cataracts were removed in June 1981.  Computerized 
tomography scans of the orbits in 1983 were consistent with 
good residual decompression.  Fluorescein angiography showed 
cystoid macular edema, bilaterally, right greater than the 
left.  It was felt that the veteran's depressed visual acuity 
was due to macular edema, indicated as a common complication 
of cataract surgery.  The March 1983 diagnosis was dysthyroid 
ophthalmopathy. 

A computerized tomography scan of the veteran's orbits 
conducted in January 1987, showed enlargement and engorgement 
of the extraocular muscles consistent with Grave's disease.  
The clinical diagnoses included Grave's disease and optic 
atrophy.  The veteran's vision was reported as 20/400 in the 
right eye, with correction.  

A VA outpatient treatment record dated in April 1989, 
reported the veteran's right eye visual acuity with 
correction, was counting fingers at 6 feet.  On June 5, 1989, 
the veteran underwent panretinal photocoagulation to increase 
blood flow to the right eye at a VA facility.  The examiner 
stated it was his opinion that the veteran had radiation 
retinopathy and not a functional vision loss.  VA records 
further note that another panretinal photocoagulation was 
conducted on the right eye on June 20, 1989.  

A VA record dated in July 1989, reported the veteran's visual 
acuity with correction for the right eye was hand movement.  
In August 1989, the veteran's right eye visual acuity with 
correction, was counting fingers at 6 feet, and in September 
1989, his visual acuity with correction, was reported as 
counting fingers at 5 feet.  A VA clinical record dated in 
October 1989, reported the veteran's right eye visual acuity 
with correction, was counting fingers at 3 feet, and 
thereafter was noted as hand movement at 5 feet.  In November 
1989, records reveal visual acuity in the right eye with 
correction, was counting fingers at 6 feet, and thereafter 
was counting fingers at 1 foot.  In December 1989, records 
reveal visual acuity in the right eye with correction, was 
counting fingers at 6 feet, and thereafter was hand movement 
at 5 feet.  A computerized tomography scan of the head 
conducted in December 1989, revealed mild to moderate atrophy 
and exophthalmus of the right eye.  With the exception of one 
finding dated in October 1989, which found the veteran's left 
eye visual acuity with correction was 20/100, the veteran's 
left eye visual acuity with correction from June 1989 to 
December 1989 was 20/200.  

The veteran was admitted to the National Institutes of Health 
in February 1990.  The clinical diagnoses were history of 
Grave's ophthalmopathy, quiescent at that time, status post 
bilateral orbital decompressions and radiation therapy; and 
optic nerve atrophy and macular edema with progressive loss 
of vision.  A private medical record revealed the veteran's 
right eye was correctable to 20/400, and his left eye was 
correctable to 20/200.  In the right eye, there was marked 
optic atrophy with "many" laser burn scars noted throughout 
the posterior pole.  The right eye had only a residual field 
remaining.

A VA record dated in March 1990, reported the veteran's 
visual acuity right eye, with correction, was hand movement.  
It was also noted that the veteran's left eye visual acuity 
had decreased to counting fingers as 6 to 8 feet with 
correction.  The assessment was radiation retinopathy, both 
eyes.  In April 1992, the veteran's right eye visual acuity 
with correction, was counting fingers.  The veteran's left 
eye visual acuity with correction was reported as 20/100.  In 
May 1997, right eye visual acuity was hand movement, and left 
eye visual acuity with correction was reported as 20/200.  

The veteran testified at a personal hearing before the RO in 
September 1997, that prior to his surgery in 1989, he was 
able to drive a car, but that he has been unable to see out 
of his right eye or drive a car since his surgery.  A friend 
testified that the veteran told him that shortly after the 
surgery he was unable to see out of his right eye.  

In June 2001, the Board requested a medical opinion pursuant 
to 38 U.S.C.A. § 7109 (West 1991).  In August 2001, a medical 
opinion was received from the Chief, Ophthalmology Section, 
Surgery Service Line, at the VA Medical Center in New 
Orleans, Louisiana.  The physician stated, "I do not feel 
that [the veteran] experienced additional permanent right eye 
disability following panretinal photocoagulation on [June 5, 
1989 and June 20, 1989]."

Analysis

The veteran has been informed of the evidence necessary to 
substantiate his claim and provided an opportunity to submit 
such evidence.  Moreover, VA has conducted reasonable efforts 
to assist him in obtaining evidence necessary to substantiate 
his claim.  In this respect, the RO complied with a Board 
remand dated in May 1999, and obtained additional treatment 
records.  See Smith v. Gober, 14 Vet. App. 199 (2000).  
Additionally, VA has obtained a medical opinion regarding the 
issue on appeal.  Finally, the veteran has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  Accordingly, the Board finds that the duty to 
assist and notify the appellant has been fulfilled.  See 
generally, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West Supp. 2001).

Pursuant to 38 U.S.C.A. § 1151, where a veteran suffers 
injury or aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of his own willful misconduct or failure to follow 
instructions, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  See also 38 
C.F.R. §§ 3.358(a), 3.800(a).

The regulations provide, in pertinent part, that, in 
determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based is 
compared with the physical condition subsequent thereto.  38 
C.F.R. § 3.358(b)(1).  With regard to medical or surgical 
treatment, the veteran's physical condition prior to the 
disease or injury is the condition which the medical or 
surgical treatment was intended to alleviate.  38 C.F.R. § 
3.358(b)(1)(ii).  Compensation is not payable if additional 
disability or death is a result of the continuance or natural 
progress of the injury or disease for which the veteran was 
hospitalized and/or treated.  38 C.F.R. § 3.358(b)(2).

In addition, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative.  38 C.F.R. § 3.358(c)(3).  "Necessary 
consequences" are those which are certain or intended to 
result from the VA hospitalization or medical or surgical 
treatment.  Id.  Consequences otherwise certain or intended 
to result from a treatment will not be considered uncertain 
or unintended solely because it had not been determined, at 
the time consent was given, whether that treatment would in 
fact be administered.  Id. 

Earlier interpretations of 38 U.S.C.A. § 1151 and 
implementing regulations required evidence of negligence on 
the part of VA, or the occurrence of an accident or an 
otherwise unforeseen event.  See, e.g., 38 C.F.R. § 
3.358(c)(3) (1991).   Those provisions were invalidated by 
the United States Court of Appeals for Veterans Claims 
(hereinafter Court).  Gardner v. Derwinski, 1 Vet. App. 584 
(1991); Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993); Brown 
v. Gardner, 513 U.S. 115 (1994).  Thereafter, Congress 
amended 38 U.S.C.A. § 1151, effective for claims filed on or 
after October 1, 1997, to preclude benefits in the absence of 
evidence of VA negligence or an unforeseen event.  See Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (1996); see also 
VAOPGCPREC 40-97; 63 Fed. Reg. 31263 (1998).  The claim on 
appeal herein was filed before October 1997.  Thus, neither 
evidence of an unforeseen event nor evidence of VA negligence 
would be required in order for this claim to be granted.

On June 5, 1989, and June 20, 1989, the veteran underwent 
panretinal photocoagulations to increase blood flow to the 
right eye at a VA facility.  Prior to these procedures, a VA 
outpatient treatment record dated in April 1989, reported 
that the veteran's right eye visual acuity with correction, 
was counting fingers at 6 feet.  Subsequent thereto, in 
August 1989, the veteran's right eye visual acuity with 
correction, was counting fingers at 6 feet.  Thereafter, 
inpatient records from the National Institutes of Health 
dated in February 1990, reported that the diminution in the 
veteran's visual acuity was due to optic nerve atrophy and 
macular edema.  Additionally, after a review of the veteran's 
claims file, the Chief of the Ophthalmology Section at the VA 
Medical Center in New Orleans, Louisiana, found no additional 
permanent right eye disability due to the surgeries at a VA 
medical facility on June 5 and 20, 1989.  As there is no 
medical evidence of record that the veteran experienced 
additional permanent right eye disability as a result of VA 
surgical treatment, the evidence is insufficient to support a 
grant of benefits for additional visual disability pursuant 
to 38 U.S.C.A. § 1151.

In reaching this decision, the Board is mindful of the 
veteran's contention regarding the blindness in his right 
eye, and its relationship to his June 1989 surgeries at a VA 
medical facility.  The veteran's mere assertion of his view 
as to cause-and-effect, however, does not serve to establish 
his view as fact, since he is not shown to possess any 
particular medical expertise and, thus, he is not competent 
to establish a relationship between the VA surgeries and the 
diminished vision in his right eye.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998). Accordingly, the 
veteran's contentions may not be used to establish his 
entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151, and, based upon the preponderance of the 
medical evidence, his appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The claim of entitlement to compensation under 38 U.S.C.A. § 
1151, for additional disability characterized as complete 
loss of vision of the right eye due to surgeries at a VA 
medical facility on June 5 and 20, 1989, is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

